NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 16/492,332 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is a national stage § 371 filing of PCT application JP2018/046350, filed on December 17, 2018, which in turns claims priority to Japanese application JP2018-011351 with a priority date of January 26, 2018. The present application was filed in the Office on July 17, 2020. 
Examiner initiated an interview with Applicant’s representative Michael Shea (RN 34.725) on March 1, 2021 to clarify the nature of the invention and the claim language as filed.
Claims 1-15 are pending and are rejected. Claims 1 and 7 are independent.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4  recites, “wherein if the application is different” The meaning of “different” is unclear and indefinite. Clarification and correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Jeon, United States Patent Application Publication 2013/0120293 published on May 16, 2013.

As to Claim 1, Jeon teaches: An electronic device comprising:
an extended touch screen which displays an application screen (Jeon: par. 0027, applications are displayed on the touch panel [141]); and
a processor which controls the touch screen (Jeon: par. 0089, a processor)
wherein the processor is configured to divide the extended touch screen into a first area and a second area in response to a user input  (Jeon: Figs. 7-8, par. 0079-84, an audio playback screen is displayed in the top portion of the screen (i.e. first area) and upon pressing a text display function key by a split-tap event at the touch region [823]) (i.e. a user input), a text box [840] is displayed (i.e. a second area), and provide a feedback corresponding to an extension function of a characteristic area to the second area according to a determined characteristic of the characteristic area  (Jeon: Fig. 8, par. 0082-83, the control panel [820] (i.e. a characteristic area) has characteristics of controls for extended functions; pars. 0083-84, the text in the text box is a visual “feedback” that corresponds to the function of showing the text of the audio book, of which the characteristic is determined to be a showing of text). 

    PNG
    media_image1.png
    666
    481
    media_image1.png
    Greyscale

Jeon may not explicitly teach: according to a characteristic of a characteristic area between the first area and the second area.
Examiner notes however that Jeon teaches that the control panel in another embodiment may be moved (Jeon: Fig. 6, par. 0075). Examiner therefore finds that it would have been 

As to Claim 2, Jeon teaches the limitations of Claim 1.
Jeon further teach: wherein the extended touch screen is implemented by extending a vertical rate of an aspect ratio of a touch screen before being extended (Examiner asserts that any overlay, such as the overlaid controller, is an extension of the screen and virtual workspace and therefore corresponds to a “longer” screen, which is a higher vertical “rate” in the aspect ratio).

As to Claim 3, Jeon teaches the limitations of Claim 1.
Jeon further teaches: wherein the processor provides a different feedback according to the characteristic of the characteristic area (Jeon: par. 0084, a hide text option may be selected as well, which would be a different type of feedback to the second area of the text box. Examiner construes “different feedback” to mean that this is a second feedback different from the first feedback in parent Claim 1). 

As to Claim 4, Jeon teaches the limitations of Claim 1.
(Examiner notes that Jeon contemplates various applications being installed and running on the electronic device (Jeon: par. 0006). The feedback, characteristic features would be applicable, based on the reading of the disclosure as a whole to the other applications).

As to Claim 5, Jeon teaches the limitations of Claim 1.
Jeon further teaches:  wherein the extended touch screen is implemented with one of a planar touch screen (Jeon: par. 0027, applications are displayed on the touch panel [141] a planar touch screen), a main touch screen and a single edge touch screen, and a main screen and a dual edge touch screen.

As to Claim 6, Jeon teaches the limitations of Claim 1.
Jeon may not explicitly teach: wherein the processor controls the second area to be located at one of an upper end and lower end of the extended touch screen.
Examiner notes however that Jeon teaches that the control panel in another embodiment may be moved (Jeon: Fig. 6, par. 0075). Examiner therefore finds that it would have been obvious to a person having ordinary skill in the art at a time before the effective filing of the application to have made the control panel (i.e. characteristic area) anywhere on the screen including in between the application screen (i.e. first area) and the text box (i.e. second area). This would also apply to the second area being at either the upper or lower ends of the touch screen. Such a person would have done so with a reasonable expectation for success to allow for 

As to Claim 7, Jeon teaches: A screen display method of an electronic device, comprising:
displaying an application screen on an extended touch screen (Jeon: par. 0027, applications are displayed on the on a touch panel [141]);
dividing the extended touch screen into a first area and a second area in response to a user input  (Jeon: Figs. 7-8, par. 0079-84, an audio playback screen is displayed in the top portion of the screen (i.e. first area) and upon pressing a text display function key by a split-tap event at the touch region [823]) (i.e. a user input), a text box [840] is displayed (i.e. a second area));
determining a characteristic of a characteristic area between the first area and the second area (Jeon: Fig. 8, par. 0082-83, the control panel [820] (i.e. a characteristic area) has characteristics of controls for extended functions); and 
providing a feedback corresponding to an extension function of the characteristic area to the second area according to the determined characteristic (Jeon: pars. 0083-84, the text in the text box is a visual “feedback” that corresponds to the function of showing the text of the audio book, of which the characteristic is determined to be a showing of text), wherein 
when the feedback is provided to the second area, a part of the application screen is displayed on the first area (Jeon: Fig. 8, in all stages the application screen is still displayed in the first area).

    PNG
    media_image1.png
    666
    481
    media_image1.png
    Greyscale

Jeon may not explicitly teach: determining a characteristic of a characteristic area between the first area and the second area.
Examiner notes however that Jeon teaches that the control panel in another embodiment may be moved (Jeon: Fig. 6, par. 0075). Examiner therefore finds that it would have been obvious to a person having ordinary skill in the art at a time before the effective filing of the application to have made the control panel (i.e. characteristic area) anywhere on the screen 

As to Claim 8, Jeon teaches the limitations of Claim 7.
Jeon further teaches: wherein the extension of the extended touch screen includes an extension of a vertical rate of an aspect ratio (Examiner asserts that any overlay, such as the overlaid controller, is an extension of the screen and virtual workspace and therefore corresponds to a “longer” screen, which is a higher vertical “rate” in the aspect ratio).

As to Claim 9, Jeon teaches the limitations of Claim 7.
Jeon further teaches: wherein the characteristic is determined through an identification of the characteristic area (Jeon: par. 0033, the touch detection routine is an “identification” of the corresponding function in the characteristic area).

As to Claim 10, Jeon teaches the limitations of Claim 7.
Jeon further teaches: wherein a size of the first area is greater than a size of the second area (Jeon: Fig. 8, the size of the audio playback area is larger than the text box).

As to Claim 11, Jeon teaches the limitations of Claim 7.
Jeon may not explicitly teach: wherein the second area is located at one of an upper end and lower end of the extended touch screen, and is movable by a user.
(Jeon: Fig. 6, par. 0075). Examiner therefore finds that it would have been obvious to a person having ordinary skill in the art at a time before the effective filing of the application to have made the control panel (i.e. characteristic area) anywhere on the screen including in between the application screen (i.e. first area) and the text box (i.e. second area). This would also apply to the second area being at either the upper or lower ends of the touch screen. Such a person would have done so with a reasonable expectation for success to allow for the maximal user experience of control of placement of graphical objects on the interface, or in the alternative as a mere design choice.

As to Claim 12, Jeon teaches the limitations of Claim 7.
Jeon further teaches: wherein the characteristic area includes a keypad, a status bar, or a soft button (Jeon: Fig. 8, the control panel includes soft buttons and is a status bar to indicate the hide/show state of the text box).

As to Claim 13, Jeon teaches the limitations of Claim 12.
Jeon further teaches: wherein a size of the second area is greater than a size of the status bar (Jeon: Fig. 8, the text box is larger than the controller).

B.
Claims 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Jeon, United States Patent Application Publication 2013/0120293 published on May 16, 2013 in view .

As to Claim 14, Jeon teaches the limitations of Claim 7.
Jeon may not explicitly teach: wherein the feedback provided to the second area differs depending on an application displayed on the first area.
Jeon ‘218 teaches in general a movable button pad on a touchscreen (Jeon ‘218: Abstract). Specifically, Jeon ‘218 teaches that a movable touch pad may have function buttons be displayed and changed depending on the application presently being displayed and is active (Jeon ‘218: par. 0139, Fig. 5, the button region [502] may have different function items displayed depending on whether it is an email application or a web browsing application for instance). Jeon also further teaches that the functions may be registered for the application (Jeon: par. 0045).

    PNG
    media_image2.png
    467
    328
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing of the application to have modified the Jeon device and methods by changing the function buttons in the control area depending on the application as taught by Jeon ‘218. Such a person would have done so with a reasonable expectation for success to allow for the contextual-sensitive advantage of having the application functions be used appropriately.

C.
Claims 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Jeon, United States Patent Application Publication 2013/0120293 published on May 16, 2013 in view of .

As to Claim 15, Jeon teaches the limitations of Claim 7.
Jeon may not explicitly teach: further comprising providing an additional feedback corresponding to the feedback, wherein the additional feedback includes at least one of a visual feedback, an auditory feedback, and a tactile feedback.
Puskarich teaches in general concepts related to haptic feedback (Puskarich: Abstract). Specifically, Puskarich teaches that a touch-based user interface may give haptic feedback when selecting a button (Puskarich: par. 0006, the localized feedback enables a user to feel what is being displayed).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing of the application to have modified the Jeon device and methods by adding on additional haptic feedback upon selection of the control item for display in the second area as taught by Puskarich. Such a person would have done so with a reasonable expectation for success to allow for a better sense of confirming the selection of the button (Puskarich: par. 0006).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fisher et al., United States Patent Application Publication 2015/0309720 (Oct 29, 2015) (describing messaging with drawn graphic input);
Park, United States Patent Application Publication 2013/0263002 (Oct 3, 2013) (describing mobile  terminal with an onscreen memo-saving function);
McKay et al., United States Patent Application Publication 2018/0181286 (June 28, 2018) (describing virtual keyboard with extended space with movable chat window).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174